Exhibit 10.1

 

SHUTTERSTOCK, INC.
Empire State Building
350 Fifth Avenue, 21st Floor
New York, NY 10118

 

Steven Berns
37 Thackeray Drive
Short Hills, NJ 07078

 

Re:                                                                                                                            
EMPLOYMENT AGREEMENT

 

Dear Steven:

 

This Employment Agreement (the “Agreement”) between you (referred to hereinafter
as the “Executive” or “you”) and Shutterstock, Inc., a Delaware corporation (the
“Company”) sets forth the terms and conditions that shall govern the period of
your employment with the Company (referred to hereinafter as “Employment” or the
“Employment Period”).

 

1.                                      Duties and Scope of Employment.

 

(a)         At-Will Employment.  Executive will commence full-time Employment
with the Company effective as of such date mutually agreed to by Executive and
the Company, but no later than September 30, 2015 (the “Start Date”), the terms
of such Employment will be governed by this Agreement.  Executive’s Employment
with the Company is for no specified period and constitutes “at will”
employment.  As a result, Executive is free to terminate Employment at any time,
with or without advance notice, and for any reason or for no reason.  Similarly,
the Company is free to terminate Executive’s Employment at any time, with or
without advance notice, and with or without Cause (as defined below). 
Furthermore, although terms and conditions of Executive’s Employment with the
Company may change over time, nothing shall change the at-will nature of
Executive’s Employment.

 

(b)         Position and Responsibilities.  During the Employment Period, the
Company agrees to employ Executive in the position of Chief Financial Officer
and Treasurer.  , Executive will report solely to the Company’s Chief Executive
Officer (“CEO”) (your “Supervisor”), and Executive will be working out of the
Company’s office in New York City, New York.  Executive will perform the duties
and have the responsibilities and authority customarily performed and held by an
employee in Executive’s position together with such other duties and
responsibilities consistent with your position, as reasonably assigned to you
from time to time by the CEO or Board of Directors of the Company (“Board”). 
Executive shall be the senior-most financial executive and under no circumstance
will the Company, absent a legitimate business need and for a short-term
engagement, hire any finance employee that does not report to Executive.  All
finance employees will, absent a legitimate business need, be hired only with
the express approval of Executive or a member of Executive’s staff as delegated
by Executive.

 

(c)          Obligations to the Company.  During the Employment Period,
Executive shall perform Executive’s duties faithfully and to the best of
Executive’s ability and will devote substantially all of Executive’s full
business efforts and time to the Company.  During the

 

--------------------------------------------------------------------------------


 

Employment Period, without the prior written approval of your Supervisor,
Executive shall not render services in any capacity to any other person or
entity and shall not act as a sole proprietor or partner of any other person or
entity or own more than five percent (5%) of the stock of any other corporation,
provided, however, that Executive may hold interests of up to 100% in
investments of limited liability corporations and limited partnerships that are
set up and run solely for the purpose of the passive personal investments of
Executive and his family.  Notwithstanding the foregoing, Executive may serve on
up to two (2) civic or charitable boards or committees, and may deliver
lectures, fulfill speaking engagements, teach at educational institutions, or
manage personal investments without advance written consent of your Supervisor;
provided that such activities do not individually or in the aggregate materially
interfere with the performance of Executive’s duties under this Agreement or
create a potential business or fiduciary conflict.  Executive shall comply with
the Company’s policies and rules, as they may be in effect from time to time
during Executive’s Employment.  The Company agrees that, following prior
approval by the Board (which approval shall not unreasonably be withheld),
Executive may participate as a member of the board of directors of up to two
companies, so long as his service does not individually or in the aggregate
materially interfere with the performance of his duties, create a potential
business or fiduciary conflict, and/or violate the Non-Disclosure Agreement (as
defined below).

 

(d)         No Conflicting Obligations.  Executive represents and warrants to
the Company that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement.  In connection with Executive’s Employment, Executive
shall not use or disclose any trade secrets or other proprietary information or
intellectual property in which Executive or any other person has any right,
title or interest and Executive’s Employment will not infringe or violate the
rights of any other person.  Executive represents and warrants to the Company
that Executive has returned all property and confidential information belonging
to any prior employer.

 

2.                                      Cash and Incentive Compensation.

 

(a)         Base Salary.  The Company shall pay Executive, as compensation for
Executive’s services, a base salary at a gross annual rate of $500,000, less all
required tax withholdings and other applicable deductions, in accordance with
the Company’s standard payroll procedures.  The annual compensation specified in
this subsection (a), together with any modifications in such compensation that
the Company may make from time to time, is referred to in this Agreement as the
“Base Salary.”  Executive’s Base Salary will be subject to review based upon the
Company’s normal performance review practices and may stay the same or be
adjusted up, as determined in the sole discretion of the Board, the Committee or
the Delegate, as applicable.  Effective as of the date of any change to
Executive’s Base Salary, the Base Salary as so changed shall be considered the
new Base Salary for all purposes of this Agreement.

 

(b)         Cash Incentive Bonus.  Executive will be eligible to be considered
for an annual cash incentive bonus (the “Cash Bonus”), less all required tax
withholdings and other applicable deductions, each calendar year during the
Employment Period based upon the achievement of certain objective or subjective
criteria (collectively, the “Performance Goals”).  In compliance with all
relevant legal requirements and based on Executive’s level within the Company,
the Performance Goals for Executive’s Cash Bonus for a particular year will be

 

2

--------------------------------------------------------------------------------


 

recommended by the CEO (following consultation with Executive) and approved in
the sole discretion of the Board, any Compensation Committee of the Board (the
“Committee”), or a delegate of either the Board or the Committee (the
“Delegate”), as applicable.  The initial target amount for any such Cash Bonus
will be up to 80% of Executive’s Base Salary (the “Target Bonus Percentage”). 
The determinations of the Board, the Committee or the Delegate, as applicable,
with respect to such Cash Bonus or the Target Bonus Percentage shall be final
and binding.  Executive’s Target Bonus Percentage for any subsequent year may
stay the same or be adjusted up, as determined in the sole discretion of the
Board, the Committee or the Delegate, as applicable.  Executive shall not earn a
Cash Bonus unless Executive is employed by the Company on the date when such
Cash Bonus is actually paid by the Company.  Any Cash Bonus payable for the 2015
calendar year shall be pro-rated based on the number of days Executive was
employed by the Company during such year; provided, however, that in no event
will Executive’s Cash Bonus for the 2015 calendar year be less than $200,000.

 

(c)          Restricted Stock Units. Subject to the approval of the Board, the
Committee or a Delegate, as applicable, the Company shall grant Employee
restricted stock units in respect of 40,000 shares of the Company’s common stock
(the “RSU Award”).  The RSU Award shall be granted on or after, but in all
events by no later than the first day of the calendar month next following, the
Start Date, at the discretion of the Board, the Committee or a Delegate (the
“Grant Date”), and shall be settled in shares of Company common stock.  Subject
to any vesting acceleration rights Executive may have, the RSU Award shall vest
and become payable as to one-fourth (1/4) of the shares subject to the RSU Award
on each of the first four (4) anniversaries of the Grant Date, subject to
Executive continuing to provide services to the Company through the relevant
vesting dates.  The RSU Award will be subject to the terms, definitions and
provisions of the Company’s 2012 Omnibus Equity Incentive Plan (the “Equity
Plan”) and the restricted stock unit agreement by and between Executive and the
Company (the “RSU Agreement”), both of which documents are incorporated herein
by reference.  Executive will be eligible for future awards under the Equity
Plan, as determined in the sole discretion of the Board, the Committee or the
Delegate, as applicable.

 

(d)                                 Stock Options. Subject to the approval of
the Board, the Committee or the Delegate, as applicable, the Company shall grant
Executive a nonstatutory stock option, to purchase 100,000 shares of the
Company’s common stock (the “Option”).  The Option shall be granted on the Grant
Date.  The exercise price per share will be equal to the closing price for a
share of the Company’s common stock on the Grant Date, as reported in The Wall
Street Journal or such other source as the Company deems reliable.  The term of
the Option shall be ten (10) years, subject to earlier expiration in the event
of the termination of Executive’s services to the Company.  Subject to any
vesting acceleration rights Executive may have, the Option will vest as to
twenty-five percent (25%) of the shares subject to the Option one (1) year after
the Grant Date, and as to an additional twenty-five percent (25%) of the shares
subject to the Option annually thereafter on each subsequent anniversary of the
Grant Date, so that the Option will be fully vested and exercisable four
(4) years from the Grant Date, subject to Executive continuing to provide
services to the Company through the relevant vesting dates.  The Option will be
subject to the terms, definitions and provisions of the Equity Plan and the
stock option agreement by and between Executive and the Company (the “Option
Agreement”), both of which documents are incorporated herein by reference. 
Executive will be eligible for future awards

 

3

--------------------------------------------------------------------------------


 

under the Equity Plan, as determined in the sole discretion of the Board, the
Committee or the Delegate, as applicable.

 

3.                                      Employee Benefits.  During the
Employment Period, Executive shall be eligible to participate in the employee
benefit plans maintained by the Company and generally available to similarly
situated employees of the Company, subject in each case to the generally
applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such employee benefit
plan.  The Company reserves the right to cancel or change the employee benefit
plans and programs it offers to its employees at any time.

 

4.                                      Business Expenses.  The Company will
reimburse Executive for necessary and reasonable business expenses incurred in
connection with Executive’s duties hereunder upon presentation of an itemized
account and appropriate supporting documentation, all in accordance with the
Company’s generally applicable policies.

 

5.                                      Rights Upon Termination.  Except as
expressly provided in Section 6, upon the termination of Executive’s Employment,
Executive shall only be entitled to (i) the accrued but unpaid Base Salary
compensation and paid time off (“PTO”), (ii) other benefits earned and the
reimbursements described in this Agreement or under any Company-provided plans,
policies, and arrangements for the period preceding the effective date of the
termination of Employment and (iii) such other compensation or benefits from the
Company as may be required by law (collectively, the “Accrued Benefits”).

 

6.                                      Termination Benefits.

 

(a)         Termination without Cause or Resignation for Good Reason Prior to or
More Than 24 Months Following a Change in Control.  If, prior to a Change in
Control or more than twenty-four (24) months following a Change in Control,
(x) the Company terminates Executive’s employment with the Company for a reason
other than for Cause, Executive becoming Disabled or Executive’s death, or
(y) Executive resigns from such employment for Good Reason (as defined below),
then, subject to Section 7, Executive will receive the following severance
benefits from the Company:

 

(i)                                     Accrued Compensation.  The Company will
pay Executive all Accrued Benefits.

 

(ii)                                  Severance Payment.  Executive will receive
continuing payments of severance pay at a rate equal to Executive’s Base Salary,
as then in effect, for the Severance Period, less all required tax withholdings
and other applicable deductions, which will be paid in accordance with the
Company’s regular payroll procedures.

 

(iii)                               Continued Employee Benefits.  If Executive
elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) for Executive and Executive’s
eligible dependents, within the time period prescribed pursuant to COBRA, the
Company will reimburse Executive for the COBRA premiums for such coverage (at
the coverage levels in effect immediately prior to Executive’s termination or
resignation) until the earlier of (A) the end of the Severance Period, or
(B) the date upon which Executive and/or Executive’s eligible dependents become
covered under similar

 

4

--------------------------------------------------------------------------------


 

plans.  COBRA reimbursements will be made by the Company to Executive consistent
with the Company’s normal expense reimbursement policy and will be taxable to
the extent required to avoid adverse consequences to Executive or the Company
under either Code Section 105(h) or the Patient Protection and Affordable Care
Act of 2010.

 

(iv)                              Equity.  All of Executive’s unvested and
outstanding equity awards that would have become vested had Executive remained
in the employ of the Company for the twelve (12)-month period following
Executive’s termination of employment shall immediately vest and become
exercisable as of the date of Executive’s termination.

 

(v)                                 Pro-Rated Bonus Payment.  Executive will
receive a pro-rated annual bonus for the fiscal year in which Executive
terminates employment equal to (x) the annual bonus that Executive would have
received based on actual performance for such fiscal year if Executive had
remained in the employ of the Company for the entire fiscal year multiplied by
(y) a fraction, the numerator of which is the number of days Executive was in
the employ of the Company during the fiscal year including the Termination Date
and the denominator of which is 365 (the “Pro-Rated Bonus”).  The Pro-Rated
Bonus, if any, shall be paid at the same time annual bonuses are paid by the
Company to other executives of the Company for the fiscal year in which
Executive terminated employment, but no later than March 15th of the calendar
year following the calendar year in which Executive terminated employment.

 

(vi)                              Outplacement Benefits.  If requested by
Executive, the Company will pay the expense for outplacement benefits provided
by a service to be determined by the Company in its discretion for a period of
six (6) months, up to a maximum dollar value of five thousand dollars ($5,000)
following Executive’s termination.

 

(b)         Termination without Cause or Resignation for Good Reason Within 24
Months Following a Change in Control.  If during the twenty-four (24)-month
period immediately following a Change in Control, (x) the Company terminates
Executive’s employment with the Company for a reason other than for Cause,
Executive becoming Disabled or Executive’s death, or (y) Executive resigns from
such employment for Good Reason, then, subject to Section 7, Executive will
receive the following severance benefits from the Company (for the avoidance of
doubt, such benefits are in lieu of the benefits described in
Section 6(a) above):

 

(i)                                     Accrued Compensation.  The Company will
pay Executive all Accrued Benefits.

 

(ii)                                  Severance Payment.  Executive will receive
a lump sum severance payment equal to twelve (12) months of Executive’s Base
Salary as in effect immediately prior to the date of Executive’s termination of
employment, less all required tax withholdings and other applicable deductions,
which will be paid in accordance with the Company’s regular payroll procedures.

 

(iii)                               Continued Employee Benefits.  If Executive
elects continuation coverage pursuant to COBRA for Executive and Executive’s
eligible dependents, within the time period prescribed pursuant to COBRA, the
Company will reimburse Executive for the COBRA

 

5

--------------------------------------------------------------------------------


 

premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination or resignation) until the earlier of (A) a period of
twelve (12) months from the last date of employment of Executive with the
Company, or (B) the date upon which Executive and/or Executive’s eligible
dependents become covered under similar plans.  COBRA reimbursements will be
made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy and will be taxable to the extent required to avoid adverse
consequences to Executive or the Company under either Code Section 105(h) or the
Patient Protection and Affordable Care Act of 2010.

 

(iv)                              Equity.  All of Executive’s unvested and
outstanding equity awards shall immediately vest and become exercisable as of
the date of Executive’s termination.

 

(v)                                 Target Bonus Payment.  Executive will
receive a lump sum severance payment equal to one hundred percent (100%) of
Executive’s full target bonus amount for the fiscal year in effect at the date
of such termination of employment (or, if greater, as in effect for the fiscal
year in which the Change in Control occurs), less all required tax withholdings
and other applicable deductions.

 

(vi)                              Outplacement Benefits.  If requested by
Executive, the Company will pay the expense for outplacement benefits provided
by a service to be determined by the Company in its discretion for a period of
six (6) months, up to a maximum dollar value of five thousand dollars ($5,000)
following Executive’s termination.

 

(c)          Disability; Death; Voluntary Resignation; Termination for Cause. 
If Executive’s employment with the Company is terminated due to (i) Executive
becoming Disabled or Executive’s death, (ii) Executive’s voluntary resignation
(other than for Good Reason), or (iii) the Company’s termination of Executive’s
employment with the Company for Cause, then Executive or Executive’s estate (as
the case may be) will receive the Accrued Benefits, but will not be entitled to
any other compensation or benefits from the Company except to the extent
required by law (for example, COBRA).  All Accrued Benefits shall in all cases
be paid within thirty (30) days of Executive’s termination of employment (or
such earlier date as required by applicable law) pursuant to this Section 6(c).

 

(d)         Timing of Payments.  Subject to any specific timing provisions in
Section 6(a), 6(b) or 6(c), as applicable, or the provisions of Section 7,
payment of the severance and benefits hereunder shall be made or commence to be
made as soon as practicable following Executive’s termination of employment.

 

(e)          Exclusive Remedy.  In the event of a termination of Executive’s
employment with the Company, the provisions of this Section 6 shall govern and
dictate all payments and benefits to which Executive may be eligible as a result
of his termination.  Executive will be eligible to receive no other severance,
benefits, compensation or other payments or rights upon a termination of
employment, including, without limitation, any severance payments and/or
benefits provided in the Employment Agreement, other than those benefits
expressly set forth in Section 6 of this Agreement or pursuant to written equity
award agreements with the Company.  Notwithstanding the foregoing, nothing
herein is intended to waive any rights Executive may

 

6

--------------------------------------------------------------------------------


 

have to vested benefits as of his termination and/or any payments or benefits he
may be entitled to by applicable law.

 

(f)           No Duty to Mitigate.  Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any earnings
that Executive may receive from any other source reduce any such payment.

 

7.                                      Conditions to Receipt of Severance.

 

(a)         Release of Claims Agreement.  The receipt of any severance payments
or benefits pursuant to this Agreement, other than, for the avoidance of doubt,
the Accrued Benefits, is subject to Executive signing and not revoking a
separation agreement and release of claims in a form acceptable to the Company
(the “Release”), which shall contain, among other provisions, a mutual release
of claims provision pursuant to which Executive is released from claims arising
out of acts undertaken by him in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company, provided
that such release does not include any claims arising out of or related to any
fraudulent, criminal, or willful misconduct by Executive.  The Release must
become effective no later than the sixtieth (60th) day following Executive’s
termination of employment (the “Release Deadline”), and if not, Executive will
forfeit any right to severance payments or benefits under this Agreement.  To
become effective, the Release must be executed by Executive and any revocation
periods (as required by statute, regulation, or otherwise) must have expired
without Executive having revoked the Release.  In addition, in no event will
severance payments or benefits be paid or provided until the Release actually
becomes effective.  If the termination of employment occurs at a time during the
calendar year where the Release Deadline could occur in the calendar year
following the calendar year in which Executive’s termination of employment
occurs, then any severance payments or benefits under this Agreement that would
be considered Deferred Payments (as defined in Section 7(c)(i)) will be paid on
the first payroll date to occur during the calendar year following the calendar
year in which such termination occurs, or such later time as required by (i) the
payment schedule applicable to each payment or benefit as set forth in
Section 6, (ii) the date the Release becomes effective, or
(iii) Section 7(c)(ii); provided that the first payment shall include all
amounts that would have been paid to Executive if payment had commenced on the
date of Executive’s termination of employment.

 

(b)         Non-Disclosure Agreement.  Executive’s receipt of any payments or
benefits under Section 6 will be subject to Executive’s continued compliance
with the requirements set for in the Non-Disclosure Agreement (as defined in
Section 9(a) below).

 

(c)          Section 409A.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, no severance pay or benefits to be paid or provided to
Executive, if any, pursuant to this Agreement that, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation not exempt under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  And for purposes of this
Agreement, any reference to “termination of employment,” “termination” or any
similar term shall be construed to mean a

 

7

--------------------------------------------------------------------------------


 

“separation from service” within the meaning of Section 409A.  Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination of employment (other than
due to death), then the Deferred Payments, if any, that are payable within the
first six (6) months following Executive’s separation from service, will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s separation from
service.  All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. 
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service, but prior to the six (6) month anniversary
of the separation from service, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred Payments
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Each payment, installment and benefit payable under this
Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(iii)                               Without limitation, any amount paid under
this Agreement that satisfies the requirements of the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations is not
intended to constitute Deferred Payments for purposes of clause (i) above.

 

(iv)                              Without limitation, any amount paid under this
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit is not intended to
constitute Deferred Payments for purposes of clause (i) above.  Any payment
intended to qualify under this exemption must be made within the allowable time
period specified in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations.

 

(v)                                 To the extent that reimbursements or in-kind
benefits under this Agreement constitute non-exempt “nonqualified deferred
compensation” for purposes of Section 409A, (1) all reimbursements hereunder
shall be made on or prior to the last day of the calendar year following the
calendar year in which the expense was incurred by Executive, (2) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (3) the amount of expenses eligible for
reimbursement or in-kind benefits provided in any calendar year shall not in any
way affect the expenses eligible for reimbursement or in-kind benefits to be
provided, in any other calendar year.

 

(vi)                              The payments and benefits provided under
Sections 6(a) and 6(b) are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply.  The Company and Executive agree to work together in

 

8

--------------------------------------------------------------------------------


 

good faith to consider amendments to this Agreement and to take such reasonable
actions that are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.

 

8.                                      Definition of Terms.  The following
terms referred to in this Agreement will have the following meanings:

 

(a)         Cause.  “Cause” means:

 

(i)                                     Executive’s gross negligence in the
performance of his duties and responsibilities to the Company or Executive’s
violation of any written Company policy, provided that Executive was given prior
written notice of any such deficiencies and was granted at least fourteen (14)
days to correct any such deficiencies if the Company determines such
deficiencies can be cured;

 

(ii)                                  Executive’s willful misconduct in the
performance of his duties and responsibilities to the Company;

 

(iii)                               Executive’s commission of any act of fraud,
theft, embezzlement, financial dishonesty or any other willful misconduct that
has caused or is reasonably expected to result in injury to the Company;

 

(iv)                              Executive’s conviction of, or pleading guilty
or nolo contendre to, any felony or a lesser crime involving dishonesty or moral
turpitude;

 

(v)                                 Executive’s alcohol abuse or other substance
abuse;

 

(vi)                              Executive’s unauthorized use or disclosure of
(i) any Confidential Information (as defined in the Non-Disclosure Agreement) or
trade secrets of the Company or (ii) the confidential information or trade
secrets of any other party to whom Executive owes an obligation of
nondisclosure; or

 

(vii)                           Executive’s material breach of any of his
material obligations under any written agreement or covenant with the Company.

 

(b)         Change in Control.  “Change in Control” shall have the meaning
ascribed to such term in the Company’s 2012 Omnibus Equity Incentive Plan,
provided that any such event constitutes a “change in control event” under
Treasury Regulation Section 1.409A-3(i)(5)(i).

 

(c)          Code.  “Code” means the Internal Revenue Code of 1986, as amended.

 

(d)         Disability.  “Disability” or “Disabled” means that Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one (1) year.

 

9

--------------------------------------------------------------------------------


 

(e)          Good Reason.  “Good Reason” means Executive’s termination of
employment within ninety (90) days following the expiration of any cure period
(discussed below) following the occurrence, without Executive’s consent, of one
or more of the following:

 

(i)                                     A material reduction of Executive’s
duties, authority or responsibilities, relative to Executive’s duties, authority
or responsibilities in effect immediately prior to such reduction;

 

(ii)                                  A material reduction in Executive’s base
compensation (except where there is a reduction applicable to all similarly
situated executive officers generally);

 

(iii)                               A material change in the geographic location
of Executive’s primary work facility or location; provided, that a relocation of
less than thirty-five (35) miles from Executive’s then-present work location
will not be considered a material change in geographic location; or

 

(iv)                              A material breach by the Company of a material
provision of this Agreement.

 

Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition must not have been cured.

 

(f)           Section 409A.  “Section 409A” means Code Section 409A, and the
final regulations and any guidance promulgated thereunder or any state law
equivalent.

 

(g)          Section 409A Limit.  “Section 409A Limit” will mean two (2) times
the lesser of: (i) Executive’s annualized compensation based upon the annual
rate of pay paid to Executive during Executive’s taxable year preceding
Executive’s taxable year of his or her separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which
Executive’s separation from service occurred.

 

(h)         Severance Period.  “Severance Period” shall mean twelve (12) months.

 

9.                                      Pre-Employment Conditions.

 

(a)         Non-Disclosure Agreement.  Your acceptance of this offer and your
Employment with the Company is contingent upon the execution, and delivery to an
officer of the Company, of the Company’s Confidentiality,
Non-Disclosure, Inventions, Non-Solicitation, and Non-Competition Agreement, in
the form attached hereto as Attachment A (the “Non-Disclosure Agreement”), prior
to or on your Start Date.

 

10

--------------------------------------------------------------------------------


 

(b)         Right to Work.  For purposes of federal immigration law, you will be
required, if you haven’t already, to provide to the Company documentary evidence
of your identity and eligibility for employment in the United States.  Such
documentation must be provided to us within three (3) business days of your
Start Date, or our Employment relationship with you may be terminated.

 

(c)          Verification of Information.  This Agreement is also contingent
upon the successful verification of the information you provided to the Company
during your application process, as well as a general background check performed
by the Company to confirm your suitability for Employment.  By accepting this
Agreement, you warrant that all information provided by you is true and correct
to the best of your knowledge, you agree to execute any and all documentation
necessary for the Company to conduct a background check and you expressly
release the Company from any claim or cause of action arising out of the
Company’s verification of such information.

 

10.                               Arbitration.

 

(a)         Arbitration.  In consideration of your Employment with the Company,
its promise to arbitrate all employment-related disputes, and your receipt of
the compensation, pay raises and other benefits paid to you by the Company, at
present and in the future, you agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from your Employment with
the Company or termination thereof, including any breach of this Agreement, will
be subject to binding arbitration.

 

(b)         Dispute Resolution.  Disputes that Executive agrees to arbitrate,
and thereby agrees to waive any right to a jury trial, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the New York State Human Rights Law, New York Equal
Rights Law, New York Whistleblower Protection Law, New York Family Leave Law,
New York Equal Pay Law, the New York City Human Rights Law, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims.  Executive further understands that this agreement to
arbitrate also applies to any disputes that the Company may have with Executive.

 

(c)          Procedure.  Executive agrees that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”). 
The arbitrator shall have the power to decide any motions brought by any party
to the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing.  The arbitrator shall have the power to award any
remedies available under applicable law.  The Company will pay for any
administrative or hearing fees charged by the administrator or JAMS, and all
arbitrator’s fees, except that Executive shall pay any filing fees associated
with any arbitration that Executive initiates, but

 

11

--------------------------------------------------------------------------------


 

only so much of the filing fee as Executive would have instead paid had
Executive filed a complaint in a court of law.  Executive agrees that the
arbitrator shall administer and conduct any arbitration in accordance with New
York law, and that the arbitrator shall apply substantive and procedural New
York law to any dispute or claim, without reference to the rules of conflict of
law.  To the extent that the JAMS Rules conflict with New York law, New York law
shall take precedence.  The decision of the arbitrator shall be in writing.  Any
arbitration under this Agreement shall be conducted in New York County, New
York.

 

(d)         Remedy.  Except as provided by the Act, arbitration shall be the
sole, exclusive, and final remedy for any dispute between you and the Company. 
Accordingly, except as provided by the Act and this Agreement, neither you nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration.  Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law that the Company has not adopted.

 

(e)          Administrative Relief.  You are not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board.  However, you may not
pursue court action regarding any such claim, except as permitted by law.

 

(f)           Voluntary Nature of Agreement.  You acknowledge and agree that you
are executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else.  You further acknowledge and agree that
you have carefully read this Agreement and that you have asked any questions
needed for you to understand the terms, consequences and binding effect of this
Agreement and fully understand it, including that YOU ARE WAIVING YOUR RIGHT TO
A JURY TRIAL.  Finally, you agree that you have been provided an opportunity to
seek the advice of an attorney of your choice before signing this Agreement.

 

11.                               Successors.

 

(a)         Company’s Successors.  This Agreement shall be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.  For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business or assets
that become bound by this Agreement.

 

(b)         Your Successors.  This Agreement and all of Executive’s rights
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

12.                               Miscellaneous Provisions.

 

(a)         Indemnification.  The Company shall indemnify Executive to the
maximum extent permitted by applicable law and the Company’s Bylaws with respect
to Executive’s

 

12

--------------------------------------------------------------------------------


 

service and Executive shall also be covered under a directors and officers
liability insurance policy paid for by the Company to the extent that the
Company maintains such a liability insurance policy now or in the future.

 

(b)         Headings.  All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.

 

(c)          Notice.

 

(i)                                     General.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.  In
Executive’s case, mailed notices shall be addressed to Executive at the home
address that Executive most recently communicated to the Company in writing.  In
the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.

 

(ii)                                  Notice of Termination.  Any termination by
the Company for Cause or by Executive for Good Reason will be communicated by a
notice of termination to the other party hereto given in accordance with
Section 12(c)(i) of this Agreement.  Such notice will indicate the specific
termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice), subject to any applicable cure period.  The failure by Executive or the
Company to include in the notice any fact or circumstance which contributes to a
showing of Good Reason or Cause, as applicable, will not waive any right of
Executive or the Company, as applicable, hereunder or preclude Executive or the
Company, as applicable, from asserting such fact or circumstance in enforcing
his or her or its rights hereunder, as applicable.

 

(d)         Modifications and Waivers.  No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive ).  No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(e)          Whole Agreement.  No other agreements, representations or
understandings (whether oral or written and whether express or implied) that are
not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.  This Agreement and the
Non-Disclosure Agreement contain the entire understanding of the parties with
respect to the subject matter hereof.

 

(f)           Withholding Taxes.  All payments made under this Agreement shall
be subject to reduction to reflect taxes or other charges required to be
withheld by law.

 

(g)          Choice of Law and Severability.  This Agreement shall be
interpreted in accordance with the laws of the State of New York without giving
effect to provisions governing the choice of law.  If any provision of this
Agreement becomes or is deemed invalid, illegal or

 

13

--------------------------------------------------------------------------------


 

unenforceable in any applicable jurisdiction by reason of the scope, extent or
duration of its coverage, then such provision shall be deemed amended to the
minimum extent necessary to conform to applicable law so as to be valid and
enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision shall be stricken and
the remainder of this Agreement shall continue in full force and effect.  If any
provision of this Agreement is rendered illegal by any present or future
statute, law, ordinance or regulation (collectively, the “Law”) then that
provision shall be curtailed or limited only to the minimum extent necessary to
bring the provision into compliance with the Law.  All the other terms and
provisions of this Agreement shall continue in full force and effect without
impairment or limitation.

 

(h)         No Assignment.  This Agreement and all of your rights and
obligations hereunder are personal to you and may not be transferred or assigned
by you at any time.  The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer to such entity of all or a substantial portion of the
Company’s assets.

 

(i)             Acknowledgment.  You acknowledge that you have had the
opportunity to discuss this matter with and obtain advice from your personal
attorney, have had sufficient time to, and have carefully read and fully
understand all the provisions of this Agreement, and are knowingly and
voluntarily entering into this Agreement.

 

(j)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

After you have had an opportunity to review this Agreement, please feel free to
contact me if you have any questions or comments.  To indicate your acceptance
of this Agreement, please sign and date this letter in the space provided below
and return it to the Company.

 

 

Very truly yours,

 

 

 

 

 

SHUTTERSTOCK, INC.

 

 

 

 

 

 

By:

/s/ Laurie Harrison

 

(Signature)

 

 

 

 

Name:

Laurie Harrison

 

 

 

 

Title:

VP and General Counsel

 

 

 

 

Date:

8/5/15

 

 

ACCEPTED AND AGREED:

 

 

 

STEVEN BERNS

 

 

 

/s/ Steven Berns

 

 

(Signature)

 

 

 

 

 

8/5/2015

 

 

Date

 

 

 

15

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

NON-DISCLOSURE AGREEMENT

 

(See Attached)

 

16

--------------------------------------------------------------------------------